Title: To George Washington from Sampson Darrell, 9 October 1759
From: Darrell, Sampson
To: Washington, George



Sir
8br the 9th 1759

I send you inclosd Charles Rose Deed from Matthew Thompson. I should have Rose Deed to Sampson Darrell Senior but cannot find it, I also send you coppey of all the cources of the lands, as they have been maney years agoe taken from the Stafford County Survay Book I should be glad to have George Mason there when you Run off the Land, becaus he has renewed Thompsons Patton of late years, on acct of Some mistake in a cource and it will make a confusion to run it without him I have mislaid John Gists Lease, so that cannot at present find it, But will continue looking til I finde it. I am Sir Your Hble Servt

Sampson Darrell

